Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                           U.S. Magistrate Judge S. Kato Crews

Civil Action No. 1:20-cv-01301-SKC

JESUS OCHOA,

         Plaintiff,

v.

DEAN WILLIAMS in his official capacity as
Executive Director of Colorado Department of Corrections,

         Defendant.


          ORDER RE: DEFENDANT’S MOTION TO DISMISS [#25] and
          DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [#26]


         This Order addresses Defendant’s Motion to Dismiss (the “Motion”) [#25]. 1 The

Court has reviewed the Motion and the related briefing. 2 No hearing is necessary.

For the reasons stated herein, the Court GRANTS the Motion. In light of this Order,

Defendant’s Motion for Summary Judgement [#26] is DENIED as moot.

                                A.     BACKGROUND

         Plaintiff Jesus Ochoa is a prisoner in the custody of the Colorado Department

of Corrections (“CDOC”) and is subject to its Administrative Regulations (“AR”). The

Court accepts the following well-pleaded facts as true and views the allegations in



1   The Court uses” [#__]” to refer to entries in the CM/ECF Court filing system.
2   Defendant did not file a reply.

                                            1
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 2 of 16




the light most favorable to the non-movant. Casanova v. Ulibarri, 595 F.3d 1120,

1124-25 (10th Cir. 2010). Moreover, Plaintiff appears pro se. Accordingly, the Court

construes the Second Amended Complaint (“SAC”) 3 and Plaintiff’s pleadings liberally

but without acting as his advocate. Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

      This matter arises out of Plaintiff’s inability to communicate with his mother,

Barbara Ochoa, during his incarceration. Ms. Ochoa was initially charged as a co-

defendant in Plaintiff’s criminal case. [#9, ¶3.] The charges against Ms. Ochoa were

eventually dismissed. The CDOC’s AR 300-01 4 (“the AR”) restricts visitation and

communication between co-defendants. [Id.] Based on AR 300-01, the CDOC has

denied Plaintiff the ability to communicate with his mother because she was a co-

defendant in his criminal case.

      Plaintiff alleges the AR is unconstitutional because it defines co-defendant as

“[a]ny individual that was involved in or charged with a crime committed by the




3 Plaintiff filed a pro se complaint in the El Paso County District Court on February
14, 2020 and an Amended Complaint on April 8, 2020. [#4.] Defendant removed this
action to federal court because Mr. Ochoa asserts a federal constitutional claim. [#1.]
Mr. Ochoa filed the SAC pursuant to Magistrate Judge Gallagher’s order [#7], which
became the operative complaint. [#9.]
4 The SAC identifies the AR at issue as “300-10.” This appears to be a typo because

the AR attached to the Motion is identified as AR 300-01. [#25-1.] Accordingly, the
Court refers to AR 300-01. Moreover, a court may consider documents outside the
complaint without converting a motion to dismiss to a motion for summary judgment
where, as here, the document is central to the plaintiff’s claim and the parties do not
dispute the documents’ authenticity. Alvarado v. KOB-TV LLC, 493 F.3d 1210, 1215
(10th Cir. 2007).

                                          2
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 3 of 16




offender he/she is requesting to visit.” [#25-1, p.1.] Plaintiff alleges the co-defendant

definition “demeans Ms. Ochoa’s innocence” and “places liabilities upon an accused

party irrespective of a dismissal of one’s right to be presumed innocent until proven

guilty.” [Id. ¶¶5,6.]

       Plaintiff brings the present suit under Section 1983 alleging the AR violates

the Fifth and Fourteenth Amendments to the United States Constitution, as well as

Article II, Sections 16 and 26 of the Colorado Constitution. 5 [Id. p.2.] The SAC

contains a singular claim in the form of a question, whether “Defendant’s

Administrative Regulation is unconstitutional.” [Id. p.4.] In support of that question,

Plaintiff alleges the AR’s definition of “co-defendant” inflicts undue prejudice on the

Ochoa family without due process of law and that other similarly situated inmates

enjoy companionship with their mothers. [Id. ¶¶5,7.] As relief, Plaintiff seeks an

order directing the Defendant to amend the AR. [Id. p.6.]

       Defendant seeks dismissal under Fed. R. Civ. P. 12(b)(1) arguing Plaintiff lacks

standing and, alternatively, under 12(b)(6) for failure to state a claim. [#25.]

Defendant also filed a Motion for Summary Judgement arguing Plaintiff failed to

exhaust administrative remedies. [#26.] This Order addresses both motions.

                            B.     LEGAL PRINCIPLES




5While Plaintiff cites to Section 26 of the Colorado Constitution, the Court notes that
section pertains to the prohibition against slavery. Colo. Const. art. II, § 26. The Court
construes this to be a drafting error and that Plaintiff intended to invoke Section 25
pertaining to due process of law.

                                            3
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 4 of 16




I.    12(b)(1)

      “[T]he party invoking federal jurisdiction bears the burden of proof.” Marcus v.

Kansas Dept. of Revenue, 170 F.3d 1305, 1309 (10th Cir. 1999). Under Rule 12(b)(1)

of the Federal Rules of Civil Procedure, a motion to dismiss may be granted if the

court lacks subject matter jurisdiction. The determination of subject matter

jurisdiction is a threshold question of law. Madsen v. United States ex. rel. United

States Army, Corps of Engineers, 841 F.2d 1011, 1012 (10th Cir. 1987). The court

applies a rigorous standard of review when presented with a motion to dismiss for

lack of subject matter jurisdiction. Consumers Gas & Oil, Inc. v. Farmland Indus.

Inc., 815 F. Supp. 1403, 1408 (D. Colo. 1992).

      “Motions to dismiss pursuant to Rule 12(b)(1) may take two forms.” Amoco

Production Co. v. Aspen Group, 8 F. Supp.2d 1249, 1251 (D. Colo. 1998). First, a party

may attack the facial sufficiency of the complaint and the court must accept the

allegations of the complaint as true. Id. Second, a party may attack the factual

assertions regarding subject matter jurisdiction through affidavits and other

documents; the court “has wide discretion to allow affidavits, other documents and a

limited evidentiary hearing to resolve disputed jurisdictional facts under Rule

12(b)(1).” Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995). The Motion

appears to launch a factual attack, wherein the Court has discretion to consider

matters outside the pleadings without converting the Motion to one for summary

judgment. Id.



                                          4
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 5 of 16




II.    12(b)(6)

       Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The Twombly-Iqbal

pleading standard requires that courts take a two-prong approach to evaluating the

sufficiency of a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 554 (2007).

       The first prong requires the court to identify which allegations “are not entitled

to the assumption of truth” because, for example, they state legal conclusions or are

mere “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Iqbal, 556 U.S. at 678. The second prong requires the court

to assume the truth of the well-pleaded factual allegations “and then determine

whether they plausibly give rise to an entitlement to relief.” Id. at 679. “Accordingly,

in examining a complaint under Rule 12(b)(6), [courts] will disregard conclusory

statements and look only to whether the remaining, factual allegations plausibly

suggest the defendant is liable.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th

Cir. 2012).

       To survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Iqbal,

556 U.S. at 678 (internal quotation marks omitted). This standard requires more than

the sheer possibility that a defendant has acted unlawfully. Id. If the allegations “are

so general that they encompass a wide swath of conduct, much of it innocent, then



                                            5
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 6 of 16




the plaintiffs ‘have not nudged their claims across the line from conceivable to

plausible.’” Robbins v. Oklahoma, 519 F.3d 1242,1252 (10th Cir. 2008) (quoting

Twombly, 550 U.S. at 570). The standard is a liberal one, and “a well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those facts

is improbable, and that recovery is very remote and unlikely.” Dias v. City & Cty. of

Denver, 567 F.3d 1169, 1178 (10th Cir. 2009).

                                C.     DISCUSSION

I.    Standing

      Standing is a jurisdictional prerequisite properly brought under Fed. R. Civ.

P. 12(b)(1). Hill v. Vanderbilt Capital Advisors, LLC, 702 F.3d 1220, 1224-25 (10th

Cir. 2012). Article III of the Constitution permits federal courts to decide “cases” or

“controversies.” Hollingsworth v. Perry, 570 U.S. 693, 704 (2013). “Standing to sue is

a doctrine rooted in the traditional understanding of a case or controversy.” Id.

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Article III standing requires the

plaintiff to have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision. Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992)). At the pleading stage, the plaintiff must clearly allege facts

demonstrating each element. Id. at 1547. The party invoking federal jurisdiction

bears the burden of establishing standing. Id.




                                          6
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 7 of 16




      Defendant argues Plaintiff lacks standing to bring a claim that the AR violates

his mother’s right to a presumption of innocence. [#25, p. 7.] Plaintiff counters he has

standing to bring this matter because; (1) he is a “client-resident contractually bound

to, with interest in CDOC’s Administrative Regulations,” (2) “’Defendant’s Motion to

Stay Discovery . . .’ explicitly recognizes the Plaintiff has an interest in these

proceedings,” and (3) “a litigant seeking declaratory relief (even under §1983) has a

procedurally inherent standing to seek a Court’s review of policies, personally

considered to be unconstitutional.” [#37, pp.1-2.]

      This case primarily concerns the doctrine’s first element – injury in fact. To

establish injury in fact, a plaintiff must show he suffered “an invasion of a legally

protected interest” that is “concrete and particularized” and “actual or imminent, not

conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at

560). Here, Plaintiff alleges the AR violates his mother’s presumption of innocence.

[#9, ¶5.] A Section 1983 claim must be based upon a violation of a plaintiff’s personal

rights, not the rights of someone else. Archuleta v. McShan, 897 F.2d 495, 497 (10th

Cir. 1990). To the extent Plaintiff attempts to assert a claim on his mother’s behalf

alleging the AR violates her constitutional rights, he does not have standing to do so.

Accordingly, the Court GRANTS Defendant’s Motion pursuant to Rule 12(b)(1) as it

pertains to any claims Plaintiff alleges on his mother’s behalf.

      In liberally construing the SAC, the Court concludes Plaintiff has standing to

assert claims based on a deprivation of his own First and Fourteenth Amendment



                                           7
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 8 of 16




Constitutional rights. As such, the Motion is DENIED insofar as the SAC asserts a

Section 1983 claim based on a deprivation of Plaintiff’s own constitutional rights. The

Court, therefore, addresses whether the SAC plausibly alleges claims sufficient to

withstand dismissal under Rule 12(b)(6).

II.   Fourteenth Amendment

      The Fourteenth Amendment provides no state shall “deprive any person of life,

liberty, or property, without due process of law.” Est. of DiMarco v. Wyoming Dep't of

Corr., Div. of Prisons, 473 F.3d 1334, 1339 (10th Cir. 2007). “A liberty interest may

arise from the Constitution itself, by reason of guarantees implicit in the word

‘liberty,’ or it may arise from an expectation or interest created by state laws or

policies.” Id. (quoting Wilkinson v. Austin, 545 U.S. 209, 221 (2005)).

      a.     Substantive Due Process

      The right to familial association is a substantive due process right grounded in

the Fourteenth Amendment. Cordova v. City of Albuquerque, 816 F.3d 645, 654–55

(10th Cir. 2016) (internal quotations omitted); Griffin v. Strong, 983 F.2d 1544, 1547

(10th Cir. 1993). In describing this constitutionally protected liberty interest, the

Supreme Court recognized that “choices to enter into and maintain certain intimate

human relationships must be secured against undue intrusion by the State.” Trujillo

v. Board of County Com’rs of Santa Fe County, 768 F.2d 1186, 1188 (10th Cir. 1985)

(quoting Roberts v. United States Jaycees, 468 U.S. 609, 617-18 (1984). Included in




                                           8
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 9 of 16




that category are family relationships, which by their nature, involve deep

attachments and commitments distinctly personal to aspects of one’s life. Id.

        To prevail on a familial association claim, a plaintiff must make two showings:

(1) that the defendant “intended to deprive [him] of [his] protected relationship,” and

(2) in balancing the individual's interest in the protected familial relationship against

the state's interests in its actions, defendant either “unduly burdened plaintiff['s]

protected    relationship,   or   effected   an   unwarranted      intrusion   into   that

relationship.” Cordova, 816 F.3d at 654 (quoting Thomas v. Kaven, 765 F.3d 1183,

1196 (10th Cir. 2014). But “not every statement or act that results in an interference

with the right of familial association is actionable. The conduct or statement must

be directed at the familial relationship with knowledge that the statements or

conduct will adversely affect that relationship.” Id. Put differently, to satisfy the first

prong of the test, a plaintiff must allege the defendant had the “intent to interfere”

with a particular protected relationship. Id. at 654-55; see also Trujillo, 768 F.2d at

1190.

        In conducting the balancing required by the second prong, “the court will

consider, among other things, the severity of the infringement on the protected

relationship, the need for defendants' conduct, and possible alternative courses of

action.” Id. at 655 (quoting Thomas, 765 F.3d at 1196).

        Here, Plaintiff’s allegations fail to satisfy the first prong because he alleges no

facts indicating the AR was directed at his familial relationship with his mother.



                                             9
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 10 of 16




 Indeed, the SAC alleges the AR’s “inadvertent” application to individual’s “charged”

 with crimes as co-defendants, rather than applying only to those “convicted” of those

 crimes, results in a deprivation of constitutional rights. [#9, ¶6.] Even giving the SAC

 a liberal construction, it fails to plausibly allege the AR is directed at familial

 relationships, Plaintiff’s relationship with his mother, or that the intent of the AR is

 to deprive Plaintiff (or other incarcerated persons) of his familial relationship. On its

 face the AR applies to “co-defendants” involved in or charged with a crime committed

 by the offender they seek to visit. That the charged co-defendant in this case happens

 to be Plaintiff’s mother is unfortunate, but her familial status alone does not render

 the AR unconstitutional without factual allegations plausibly setting forth the

 requisite intent of the AR.

       Because Plaintiff has failed to plausibly allege facts satisfying the first prong,

 the Court does not consider the second prong. Defendant’s Motion as it pertains to

 Plaintiff’s substantive due process claim is GRANTED, without prejudice.

       b.     Procedural Due Process

       Plaintiff alleges the AR inflicts “(upon the Ochoa Family) undue prejudice

 without due process of law.” [#9, ¶5.] The Court liberally construes this as a

 procedural due process claim. That is, Plaintiff alleges he has a liberty interest in

 communicating with his mother which the AR deprives without due process.

       The Court examines procedural due process questions in two steps: the first

 asks whether there exists a liberty or property interest which has been interfered



                                            10
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 11 of 16




 with by the state; the second examines whether the procedures attendant upon that

 deprivation were constitutionally sufficient. Kentucky Dept. of Corrections v.

 Thompson, 490 U.S. 454, 460 (1989).

       “[L]awfully incarcerated persons retain only a narrow range of protected

 liberty interests.” Hewitt v. Helms, 459 U.S. 460, 467 (1983), overruled in part on

 other grounds by Sandin v. Conner, 515 U.S. 472 (1995). For prisoners, a liberty or

 property interest exists where interference with that right would impose an “atypical

 and significant hardship on the inmate in relation to the ordinary incidents of prison

 life.” Sandin, 515 at 484.

       Here, other than conclusory statements about his inability to visit with or

 receive phone calls from his mother, Plaintiff fails to plausibly allege a deprivation of

 a liberty or property interest. To the extent the Court construes these conclusory

 statements as allegations of a liberty interest in visitation and telephone calls, 6

 Plaintiff has failed to plausibly allege how those restrictions impose “an atypical and

 significant hardship” on him “in relation to the ordinary incidents of prison life.” Id.




 6 The Court notes that since Sandin, the Tenth Circuit has consistently stated in
 unpublished opinions that restrictions on inmate visitation privileges are not
 different in such degree and duration as compared with the ordinary incidents of
 prison life. Cleveland v. Martin, 590 Fed. App’x 726, 732 (10th Cir. 2014). The same
 is true to the extent Plaintiff alleges a liberty interest in speaking via telephone with
 his mother. See Marshall v. Morton, 421 Fed. App’x 832, 838 (10th Cir. 2011)
 (“restrictions on an inmate’s telephone use, property possession, visitation and
 recreation privileges are not different in such degree and duration as compared with
 the ordinary incidents of prison life to constitute a protected liberty interest under
 the Due Process Clause.”) (emphasis added).

                                            11
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 12 of 16




 Moreover, even if the Court cobbles together a liberty interest from these conclusory

 statements, Plaintiff fails to plausibly allege facts about the process he was afforded

 (if any) to challenge the restrictions on his communications with his mother to

 plausibly allege the process was constitutionally insufficient. See, generally Wolff v.

 McDonnell, 418 U.S. 539 (1974). He only summarily alleges he was deprived due

 process without alleging supporting facts to demonstrate the same. Accordingly, the

 Court GRANTS Defendant’s Motion as it pertains to Plaintiff’s procedural due

 process claim, without prejudice.

       c.     Equal Protection Clause

       Plaintiff also alleges “other similarly situated inmates are permitted to enjoy

 companionship with their mother’s.” [#9, ¶7.] The Court liberally construes this

 allegation as an equal protection claim. The Equal Protection Clause requires that no

 state deny any person within its jurisdiction the equal protection of the laws. Penrod

 v. Zavaras, 94 F.3d 1399, 1406 (10th Cir. 1996) (citing U.S. Const. amend. XIV). An

 equal protection violation occurs when the government treats someone differently

 than another who is similarly situated. Id. (citing City of Cleburne v. Cleburne Living

 Ctr., 473 U.S. 432, 439 (1985)).

       As discussed above, the liberally-construed SAC alleges a constitutional right

 to familial association. This is a fundamental right, and as such, any interference

 with the right must shock the judicial conscience. Halley v. Huckaby, 902 F.3d 1136,

 1154 (10th Cir. 2018). “Conduct that shocks the conscience is deliberate government



                                           12
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 13 of 16




 action that is arbitrary and unrestrained by the established principles of private right

 and distributive justice.” Id. (citing Hernandez v. Ridley, 734 F.3d 1254, 1261 (10th

 Cir. 2013)). The behavior complained of must be egregious and outrageous. Id. The

 Tenth Circuit in Huckaby clarified that the two-pronged test for familial association

 (discussed above) reflects these principles. Specifically, in determining whether

 Plaintiff has plausibly alleged the AR violates the equal protection clause, the inquiry

 is on whether the SAC alleges Defendant intended to burden the familial relationship

 and, if so, whether it was unduly burdensome or created an unwarranted intrusion

 on the plaintiff’s right to familial association. Id. (citing Thomas, 765 F.3d at 1196).

       As the Court previously concluded, Plaintiff has failed to plausibly allege facts

 showing the regulation was directed at his association with his mother, or that it was

 intended to burden his familial relationship. Thus, any alleged equal protection claim

 fails on this basis. Further though, Plaintiff has not alleged facts sufficient to

 plausibly allege egregious and outrageous behavior by Defendant in applying the AR

 to Plaintiff’s mother, who was charged as a co-defendant in Plaintiff’s criminal case.

 Accordingly, the Court concludes Plaintiff has failed to plausibly allege the AR

 violates the equal protection clause. Defendant’s Motion as it relates to Plaintiff’s

 equal protection claim is GRANTED without prejudice.

       d.     First Amendment 7




 7The First Amendment as incorporated through the Fourteenth Amendment applies
 to state action. See generally Gee v. Pacheco, 627 F.3d 1178 (10th Cir. 2010).

                                            13
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 14 of 16




       Correspondence between a prisoner and an outsider implicate the guarantee

 of freedom of speech under the First Amendment. Treff v. Galetka, 74 F.3d 191, 194

 (10th Cir. 1996). Under the First Amendment, the Supreme Court has acknowledged

 “federal courts must take cognizance of the valid constitutional claims of prison

 inmates. Prison walls do not form a barrier separating prison inmates from the

 protections of the Constitution.” Gee v. Pacheco, 627 F.3d 1178, 1187 (10th Cir. 2010)

 (quoting Turner v. Safley, 482 U.S. 78, 84 (1987)).

       It also recognized, however, that courts are ill-equipped to deal with the

 increasingly urgent problems of prison administration and reform. Id. (internal

 quotation marks omitted). Accordingly, prisoners' rights may be restricted in ways

 that “would raise grave First Amendment concerns outside the prison context.” Id.

 (quoting Thornburgh v. Abbott, 490 U.S. 401, 407 (1989). In particular, “when a

 prison regulation impinges on inmates' constitutional rights, the regulation is valid

 if it is reasonably related to legitimate penological interests.” Id. (citing Turner, 482

 U.S. at 89). In Turner, the Supreme Court identified several factors that are relevant

 to the reasonableness inquiry. Thornburgh, 490 U.S. at 414. In ruling on a Rule

 12(b)(6) motion to dismiss, however, the Court need only address as a general matter

 whether the regulation is reasonably related to a legitimate penological interest.

 Lewis v. Clark, 663 F. App'x 697, 700–01 (10th Cir. 2016) (citing Al–Owhali v. Holder,

 687 F.3d 1236, 1240 (10th Cir. 2012)). Plaintiff has the burden to plead facts from




                                            14
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 15 of 16




 which a plausible inference can be drawn that the restriction was not reasonably

 related to a legitimate penological interest. Id.

       The SAC fails in this regard. Specifically, it fails to allege the AR is not

 reasonably related to a legitimate penological interest, let alone any facts from which

 the same can be inferred. The Court, therefore, concludes that Plaintiff has failed to

 plausibly allege the AR violates the First Amendment. The Motion as it pertains to

 Plaintiff’s First Amendment claim is GRANTED, without prejudice.

                                 D.     CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant’s Motion. Plaintiff

 may file a Motion for Leave to File a Third Amended Complaint (“Motion for Leave”),

 accompanied by the proposed third amended complaint which cures the deficiencies

 discussed in this Order, no later than July 1, 2021. If Plaintiff fails to timely file a

 motion for leave, then without further notice to him, judgment will enter in favor of

 the Defendant, and this action will be dismissed.

       Given this Order, Defendant’s Motion for Summary Judgment [#26] is

 DENIED as MOOT. In the event Plaintiff files a Motion for Leave, the Court instructs

 Defendant to file a motion requesting an evidentiary hearing on the exhaustion issue

 raised in the Motion for Summary Judgment. See Carbajal v. Keefer, No. 12-CV-

 03231-PAB-KLM, 2017 WL 4297343, *8 (requiring an evidentiary hearing because

 the issue of exhaustion of administrative remedies is resolved by the court and not a




                                            15
Case 1:20-cv-01301-SKC Document 39 Filed 06/11/21 USDC Colorado Page 16 of 16




 jury). Defendant shall file the motion within 10 days of Plaintiff filing his Motion for

 Leave, if any.

       SO ORDERED.

       Dated: June 11, 2021.

                                                By the Court:




                                                S. Kato Crews
                                                U.S. Magistrate Judge




                                           16
